                                     Case 2:19-mj-00947-BNW Document 20
                                                                     19 Filed 10/05/20
                                                                              09/28/20 Page 1 of 2



                                1   WILLIAM B. TERRY, ESQ.
                                    Nevada State Bar No. 001028
                                2   ALEXANDRA ATHMANN-MARCOUX, ESQ.
                                    Nevada Bar No. 014474
                                3   WILLIAM B. TERRY CHARTERED
                                    530 South Seventh Street
                                4   Las Vegas, Nevada 89101
                                    (702) 385-0799
                                5   (702) 385-9788 (Fax)
                                    Info@WilliamTerryLaw.com
                                6   Attorney for Defendant
                                7                                 UNITED STATES DISTRICT COURT
                                                                       DISTRICT OF NEVADA
                                8
                                    UNITED STATES OF AMERICA            )
                                9                                       )
                                                      Plaintiff,        )                 CASE NO.:      2:19-mj-00947-BNW
                               10                                       )
                                          vs.                           )
                               11                                       )
WILLIAM B. TERRY, CHARTERED




                                    MARIO GONZALEZ-MOREIRA,             )
    Las Vegas, Nevada 89101
    530 South Seventh Street




                               12                                       )
                                                      Defendant.        )
         (702) 385-0799




                               13   ____________________________________)
                               14       STIPULATION REQUESTING DEFENDANT BE ALLOWED TO COMPLETE
                                         ONLINE DRUG & ALCOHOL CLASS IN LIEU OF COMMUNITY SERVICE
                               15
                                           IT IS HEREBY STIPULATED AND AGREED, by and between Rachel L. Kent, Special
                               16
                                    Assistant U.S. Attorney, counsel for Plaintiff, United States of America, and William B. Terry, Esq.,
                               17
                                    of the law offices of William B. Terry, Chartered, counsel for Defendant, Mario Gonzalez-Moreira,
                               18
                                    as follows:
                               19
                                           IT IS FURTHER HEREBY STIPULATED AND AGREED, that the Defendant shall be
                               20
                                    allowed to complete the Drug & Alcohol class, which is equivalent to an 8-hour class, through
                               21
                                    I.S.A.E. online website in lieu of the 64 hours of community service imposed this matter.
                               22
                                           DATED this      28th   day of September, 2020.
                               23
                               24   UNITED STATES ATTORNEY                            WILLIAM B. TERRY CHARTERED
                               25
                                      /s/ Rachel Kent                                    /s/ William Terry
                               26   RACHEL L. KENT                                    WILLIAM B. TERRY, ESQ.
                                    Special Assistant United States Attorney          Nevada Bar No. 001028
                               27   District of Nevada                                ALEXANDRA ATHMANN-MARCOUX, ESQ.
                                    501 Las Vegas Boulevard S., Ste. 1100             Nevada Bar No. 014474
                               28   Las Vegas, Nevada 89101                           WILLIAM B. TERRY, CHARTERED
                                    (702) 388-6336                                    530 South Seventh Street
                                    Attorney for Plaintiff                            (702) 385-0799
                                    (702) 388-6336                                    Attorney for Defendant
      Case 2:19-mj-00947-BNW Document 20
                                      19 Filed 10/05/20
                                               09/28/20 Page 2 of 2



 1
 2                               UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA
 4   UNITED STATES OF AMERICA            )
                                         )
 5                     Plaintiff,        )                CASE NO.:      2:19-mj-00947-BNW
                                         )
 6         vs.                           )
                                         )
 7   MARIO GONZALEZ-MOREIRA,             )
                                         )
 8                     Defendant.        )
     ____________________________________)
 9
                                                FINDINGS
10
            1.     That the parties have stipulated to allow the Defendant to complete the Drug &
11
                   Alcohol class online which is an equivalent to an 8-hour class through I.S.A.E. online
12
                   website in lieu of the 64 hours of community service.
13
                                                 ORDER
14
            IT IS HEREBY ORDERED that the Defendant shall complete the Drug & Alcohol class
15
     online through I.S.A.E. in lieu of the 64 hours community service imposed in this matter.
16
            DATED this 5th dayday
                               of of
                                  October, 2020.
                                     September, 2020.
17
18
19
                                          UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28


                                                     2
